PARKER, Judge.
Williams appeals the trial court’s denial of his motion to suppress evidence and statements. After the trial court’s ruling on the motion to suppress, Williams entered no contest pleas to twelve counts of armed robbery, two counts of attempted armed robbery, four counts of possession of a firearm by a convicted felon, and two counts of aggravated battery. Williams reserved his right to appeal the suppression order.
Williams is a codefendant of Michael London, whose case, London v. State, 540 So.2d 211 (Fla. 2d DCA 1989), was decided by an opinion of this court filed on this date. The relevant facts and this court’s analysis of those facts are completely set out in London. We fully adopt our reasoning in London in deciding this case, and accordingly, reverse the trial court’s order denying the motion to suppress. We further instruct the trial court to vacate Williams’ judgment and sentences.
Reversed and remanded with directions.
SCHOONOVER, A.C.J., and ALTENBERND, J., concur.